FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-4640
                 _____________________________

ISIAH JOHNSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
John L. Miller, Judge.

                       September 21, 2020


SALVADOR, TATIANA R., ASSOCIATE JUDGE.

     Isiah Johnson appeals from a trial court order on his amended
motion to withdraw plea, or in the alternative amended motion to
correct sentencing error. The trial court concluded that it lacked
jurisdiction over the motion to withdraw plea and denied the
sentencing claims on the merits, after treating them as being filed
pursuant to Florida Rule of Criminal Procedure 3.800(a). We
affirm this resolution of Mr. Johnson’s motion. 1




    1 We have jurisdiction. Art. V, § 4(b)(1), Fla. Const.; Fla. R.
App. P. 9.140(b)(1)(D).
                                  I.

     On July 16, 2009, Mr. Johnson entered a no-contest plea to
armed burglary of a dwelling, aggravated battery on a person 65
or older with great bodily harm, grand theft of an automobile,
grand theft, and grand theft of a firearm. On September 18, 2009,
the trial court sentenced him to 35 years’ incarceration followed by
2 years of community control for the most serious count. Mr.
Johnson was a minor at the time he committed the offenses.

     On October 16, 2009, Mr. Johnson filed a motion to withdraw
plea, asserting that the plea was involuntary. Subsequently, on
March 9, 2010, the court held a hearing where newly appointed
counsel advised the court that Mr. Johnson wished to withdraw his
motion.

     The court then engaged in a colloquy with Mr. Johnson and
advised that the motion to withdraw was “well taken” and the
court was likely to grant it. Mr. Johnson told the court that he
understood this but nonetheless wished to withdraw his motion to
withdraw plea. Mr. Johnson told the court that he did not want to
go to trial “[b]ecause I feel like I will get myself deeper in trouble
by going to trial.” After engaging in additional discussion with Mr.
Johnson, the trial court allowed him to withdraw his motion to
withdraw plea, finding that Mr. Johnson wanted to “maintain his
plea” and that he “ha[d] a logical basis for his position.” The trial
court entered no written order allowing Mr. Johnson to withdraw
his motion to withdraw plea, but the court docket does contain a
notation: “Defendant wishes to withdraw his motion to withdraw
plea and maintain his plea and wishes to go back to state prison –
Granted.”

     Over the next few years, Mr. Johnson filed a rule 3.850 motion
and a rule 3.800(a) motion. Both were denied by the trial court and
affirmed on appeal by this Court.

     In 2017, Mr. Johnson filed an amended motion to withdraw
plea or in the alternative amended motion to correct sentencing
error under rule 3.800(b)(1) in the trial court. In it he asserted that
his plea was involuntary and that his sentence was illegal under
Graham v. Florida, 560 U.S. 48 (2010), and its progeny. He
maintained that the court could hear the amended motion because
                                  2
the judgment and sentence never became final, as no written order
was entered regarding his motion to withdraw plea from 2009.

     The trial court rejected Mr. Johnson’s jurisdictional
argument, concluding that the judgment and sentence had long
been final and that he could not withdraw his plea at this late date.
The court also denied the claim that his sentence was illegal,
treating the motion as being properly brought under Florida Rule
of Criminal Procedure 3.800(a).

                                 II.

     Mr. Johnson asserts that the court incorrectly concluded that
it lacked jurisdiction over his amended motion to withdraw plea.
He asserts that because no written order was entered addressing
the 2009 motion to withdraw plea, the final judgment was never
rendered, leaving jurisdiction in the trial court. We disagree and
affirm. 2

     A rule 3.170(l) motion must be filed “within thirty days after
rendition of the sentence.” Fla. R. Crim. P. 3.170(l). The judgment
and sentence is rendered “when a signed, written order is filed
with the clerk of the lower tribunal.” Fla. R. App. 9.020(h) (2009). 3
However, the filing of a timely motion to withdraw plea tolls
rendition of the final judgment and sentence. Fla. R. App. P.
9.020(h) (2009). When the motion has “been filed, the final order
shall not be deemed rendered . . . until the filing of a signed,
written order disposing of all such motions between such parties.”
Fla. R. App. P. 9.020(h)(1) (2009); see also Smallwood v. State, 911
So. 2d 849, 850 (Fla. 1st DCA 2005).

    It is clear that the failure to dispose of a pending motion to
withdraw plea with a written order will delay rendition of the final
order, even for years. This Court has previously found a final

    2As to his other arguments, we affirm without further
comment.
    3 We use the 2009 version of this rule that was in effect when
Appellant filed his motion to withdraw plea. Rule 9.020 has since
been reorganized, but in ways that are immaterial to our decision.

                                  3
judgment’s rendition was delayed from 2002 until 2009 based on a
pending motion to withdraw plea. See Douglas v. State, 41 So. 3d
428 (Fla. 1st DCA 2010).

     However, here, there was no such pending motion to withdraw
plea. The trial court clearly ruled on the record that Mr. Johnson
was permitted to withdraw his motion to withdraw plea. The court
docket likewise contains a notation to that effect. There was no
requirement that the court enter a written order on the motion to
withdraw the motion to withdraw plea. And because the motion
was withdrawn, and there was no pending motion for the court to
address, rule 9.020(h)(1) did not further toll rendition of the final
judgment.

     We have not failed to consider Mr. Johnson’s reliance on
Iriarte v. State, 119 So. 3d 528 (Fla. 2d DCA 2013). But we find this
case readily distinguishable. In Iriarte, the court reversed a
summary denial of a postconviction motion, where the trial court
had ruled that the motion was untimely. Id. at 528. The Second
District noted that the appellant’s filing of a motion to withdraw
plea tolled rendition of the final judgment. Id. The court then held
that, notwithstanding the appellant’s admission to voluntarily
dismissing his motion to withdraw plea, it was unclear when the
motion was dismissed and accordingly, “the date his judgment and
sentence became final cannot be determined from the record, and
the timeliness of his current rule 3.850 motion remains unclear.”
Id. Thus, contrary to Mr. Johnson’s argument, the Second District
did not hold that a written order is required even when a motion
to withdraw plea is voluntarily withdrawn. Rather, the court ruled
that it could not tell when the judgment and sentence became final,
based on the record and the trial court’s attachments to the order
denying rule 3.850 relief. Thus, a summary denial in that instance
was reversed.

     As such, Iriarte is inapplicable on the facts of this case. The
record before us is clear that that the motion to withdraw plea was
withdrawn on March 9, 2010. The final judgment became final 30
days later. And the trial court correctly concluded that it lacked
jurisdiction over the amended motion to withdraw plea, filed in
2017. See Gafford v. State, 783 So. 2d 1191, 1192 (Fla. 1st DCA
2001) (“[T]he 30-day limit under 3.170(l) is also jurisdictional;

                                 4
therefore, the trial court did not have the authority to consider
Gafford’s motion . . . .”).

                                III.

     Mr. Johnson received a 35-year incarcerative sentence for
felonies he committed when he was 13. He contends that he is
entitled to resentencing and retroactive application of the sentence
review procedures under section 921.1402, Florida Statutes. Based
on our precedent, the trial court correctly denied Mr. Johnson
relief.

     The Florida Supreme Court has “narrowly defined the class of
offenders entitled to resentencing under the new juvenile
resentencing laws; specifically, those defendants who originally
received life sentences and who were resentenced after their
sentences were vacated pursuant to Graham but before the July 1,
2014 effective date of the new juvenile sentencing laws.” Hart v.
State, 255 So. 3d 921, 927 (Fla. 1st DCA 2018). Because Mr.
Johnson never received a life sentence and never had his sentence
vacated under Graham, he is not entitled to sentencing review
after 25 years. See id. at 927. Nor is he entitled to resentencing
under Graham. His 35-year incarcerative sentence is not a de facto
life sentence. See id. (“Consistent with the requirements of
Graham, Hart’s fifty-year sentence affords him a meaningful
opportunity for release during his natural life.”). Thus, the trial
court did not err in denying Mr. Johnson relief under rule 3.800(a).

                                IV.

    Accordingly, we AFFIRM the order of the trial court.

KELSEY and NORDBY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



                                 5
Michael Ufferman of Michael Ufferman Law Firm, P.A.,
Tallahassee; Shalini Goel Agarwal of Southern Poverty Law
Center, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Benjamin L. Hoffman,
Assistant Attorney General, Tallahassee, for Appellee.




                           6